PER CURIAM.
The information filed in the Court of Record of Brevard County, Florida, upon which the suggestion for a writ of prohibition was filed by the relator, charges the relator with two counts of grand larceny under F.S. Section 811.021(1) (b), F.S.A. The relator contends that said court, which has jurisdiction only over non-capital felonies, is without jurisdiction to hear and try the matter since the statute in question constitutes a misdemeanor and not a felony in view of the penalty provisions set forth in 811.021(2) and (3).
The position of the relator is without merit and, accordingly, the rule absolute in prohibition is denied and the rule nisi issued by this court is discharged. Brown v. State, Fourth District Court of Appeal, 232 So.2d 55, opinion filed February 12, 1970.
CROSS, C. J., and REED, J., and Mac-MILLAN, HUGH, Associate Judge, concur.